DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “rounds the addition result data” on pg. 44, line 5. It is not clear whether this is referring to “addition result data output from the first add circuit” on pg. 44, lines 3-4, “addition result data output from the second add circuit” on pg. 44, line 4, or a third addition result data generated by adding the “addition result data output from the first add circuit” and the “addition result data output from the second add circuit” together. For the purposes of prior art examination, the examiner has interpreted the “addition result data” on pg. 44, line 5 as third addition result data generated by adding the addition result data from the first add circuit to the addition result data from the second add circuit, i.e., “generates third addition result data by adding addition result data output from the first add circuit from the second add circuit, normalizes, rounds the third addition result data”.
Dependent claims 4-7 are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Under Step 1 of the Alice Framework, claims 1-14 recite a neural network device that is comprised of a calculation circuit (i.e., a machine), claims 15-19 recite a method, and claim 20 recites an application processor (i.e., a machine).
Under Step 2A Prong 1 of the Alice Framework, claim 1 recites limitations directed to the calculation of a dot product of a plurality of vectors represented as floating-point or integer data types. This can be seen in Figure 8B, and is also described in paragraphs 0026-0030. 
The following limitations are considered to be both mental processes and mathematical concepts: “performs a first dot product operation on a plurality of floating point data pairs or a second dot product operation on a plurality of integer data pairs,” “wherein in the first dot product operation,” “obtains a plurality of fraction multiplication results from the plurality of floating point data pairs, respectively,” “performs an align shift of the plurality of fraction multiplication results based on a maximum value identified from a plurality of exponent addition results that respectively correspond to the plurality of floating point data pairs,” “adds the aligned plurality of fraction multiplication results and outputs first cumulative data,” “in the second dot product operation, […] obtains a plurality of integer multiplication results from the plurality of integer data pairs, respectively,” and “adds the plurality of integer multiplication results […] and outputs second cumulative data.”
Given the claim’s broadest reasonable interpretation, the elements listed above can be interpreted to be performed exclusively in the mind or with the assistance of pen and paper. For example, the claim encompasses performing dot product operations on floating-point or integer data pairs, doing so by manually computing multiplication results and then adding the multiplication results together to produce the dot product operation’s result. 
The above limitations are directed to computing dot product operations as described in paragraphs 26-30. A dot product operation between two vectors is expressed mathematically as             
                a
                ⋅
                b
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                a
                            
                            
                                i
                            
                        
                        
                            
                                b
                            
                            
                                i
                            
                        
                    
                
            
        . For both the first and second dot product operations, the claim recites “obtain[ing] a plurality of […] multiplication results”, then “add[ing] the plurality of […] multiplication results”, which matches the dot product equation above. The align shift, “based on a maximum value identified from a plurality of exponent addition results that respectively correspond to the plurality of floating point data pairs” (mathematical relationship), is performed as part of computing a dot product of the plurality of floating point data pairs. Finally, generating inputs and outputs of mathematical operations (i.e., “obtains a plurality of fraction multiplication results from the plurality of floating point data pairs,” “outputs first cumulative data,” and “outputs second cumulative data) is equivalent to solving a math equation. Therefore, claim 1 recites a “Mathematical Concept”, an abstract idea. 
Under Step 2A Prong 2 of the Alice Framework, claim 1 recites the following additional elements: “A neural network device,” “a calculation circuit that includes a first multiplier, a second multiplier, an align shifter, and an adder,” “wherein the adder shares the first multiplier and the second multiplier,” “wherein the calculation circuit performs,” “the calculation circuit obtains,” “using the first multiplier,” “using the align shifter,” “using the adder,” and “using the second multiplier.” 
However, reciting a “device,” “a calculation circuit,” “a first multiplier,” “a second multiplier,” “an align shifter,” and “an adder” is merely equivalent to reciting generic components at a high level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations). Reciting the usage of said generic components (i.e., “wherein the calculation circuit performs,” “the calculation circuit obtains,” “using the first multiplier”, “using the align shifter”, “using the adder,” and “using the second multiplier”) thus amounts no more than mere instructions to apply the exception using generic computer components. For instance, the claims fail to include any detail as to the structure of the claimed units, how they function to perform the recited calculations, and/or merely restate their own mathematical function.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components (see MPEP § 2106.05(f)).
Additionally, “wherein the adder shares the first multiplier and the second multiplier” is also equivalent to mere instructions to apply an exception using generic computer components, as adding the result of multiple multiplication results together (e.g., an adder sharing multipliers) is an operation directly based on computing a dot product, which requires multiplication results to be added together to produce a final result. 
Finally, the term “neural network” in “neural network device” merely links the abstract idea to a particular technology or field of use, as no details relating to neural networks is otherwise included in the claim, and the limitation does not change the mathematical computation being performed (see MPEP § 2106.05(h)).
Accordingly, the claim is not integrated into a practical application.
Under Step 2B of the Alice Framework, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using generic computer components to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim 2 further recites the following abstract elements: “adds upper bits of the aligned plurality of fraction multiplication results in the first dot product operation,” “adds lower bits of the aligned plurality of fraction multiplication results in the first dot product operation,” and “adds the plurality of integer multiplication results in the second dot product operation”. Claim 3 further recites the following abstract elements: “in the first dot product operation, adds addition result data output from the first add circuit to addition result data output from the second add circuit, normalizes, rounds the addition result data and outputs the first cumulative data” and “in the second dot product operation, adds the addition result data output from the second add circuit and outputs the second cumulative data”. Claim 4 further recites the following abstract elements: “in the second dot product operation, obtains first integer multiplication results with respect to the first integer data pairs” and “obtains second integer multiplication results with respect to the second integer data pairs”. Claim 5 further recites the following abstract elements: “adds the first integer multiplication results in the second dot product operation” and “adds the second integer multiplication results in the second dot product operation”. Claim 6 further recites the following abstract elements: “in the second dot product operation, […] adds the addition result data output from the first add circuit to the addition result data output from the second add circuit and outputs the second cumulative data”. Claim 12 further recites the following abstract elements: “in the first dot product operation,” “receives the plurality of floating point data pairs and the third cumulative data,” “performs an align shift of the plurality of fraction multiplication results and a fraction part of the third cumulative data based on a maximum value identified from the plurality of exponent addition results and an exponent part of the third cumulative data,” “adds the aligned plurality of fraction multiplication results and the aligned fraction part of the third cumulative data”, and “outputs the first cumulative data”. Claim 13 further recites the following abstract elements: “in the second dot product operation,” “adds the plurality of fraction multiplication results and the fourth cumulative data,” and outputs the second cumulative data”. Finally, claims 8-11 further recite elements that are all abstract and therefore do not include additional elements that would require further analysis under Step 2A Prong 2 and Step 2B. These claims are directed to the "Mathematical Concepts" and "Mental Processes" groupings of abstract ideas. 
Under Step 2A Prong 2 of the Alice Framework, claim 2 further recites the following additional elements: “a first add circuit” and “a second add circuit”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “add circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). The remaining additional elements recite abstract ideas. Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “add circuits” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 3 further recites the following additional elements: “a first post adder” and “a second post adder”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “post adders” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). The remaining additional elements recite abstract ideas. Accordingly, the claims are not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “post adders” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 4 recites the following additional non-abstract elements: “receives the plurality of integer data pairs that include first integer data pairs and second integer data pairs,” “the calculation circuit receives,” “using the first multiplier,” and “using the second multiplier.” However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “multipliers” and “post adders” with a generic “calculation circuit” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, “receives the plurality of integer data pairs that include first integer data pairs and second integer data pairs” is merely recited at a high level of generality and fails to impose a meaningful limit on the remaining claim limitations. Such a step is necessary data input which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, which is considered to be insignificant extra-solution activity (see MPEP § 2106.05(g)). 
Additionally, claim 4 as a whole is directed to utilizing both multipliers to perform the integer multiply-accumulate calculations, including a multiplier used for floating-point calculations. However, as this is based off of the abstract attributes of integer and floating-point number representations, such novelty is merely derived from a mathematical concept and thus not integrate the claim into a practical application. 
Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “multipliers” with a generic “calculation circuit” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, “receives the plurality of integer data pairs that include first integer data pairs and second integer data pairs” is merely an example of data gathering, which is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 5 recites the following additional elements: “the first add circuit” and “the second add circuit”. However, as previously addressed in claim 2’s Step 2A Prong 2 analysis, mere instructions to use generic “add circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). 
Additionally, claim 5 as a whole is directed to utilizing both add circuits to perform the integer addition calculations. However, as this is based off of the abstract attributes of integer and floating-point number representations, such novelty is merely derived from a mathematical concept and thus not integrate the claim into a practical application. 
Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “add circuits” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 6 recites the following additional elements: “the second post adder adds”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “post adders” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, claim 6 as a whole is directed to utilizing both the results of both add circuits together. However, as this is based off of the abstract attributes of integer and floating-point number representations as well as directly flowing from the math performed above, such novelty is merely derived from a mathematical concept and thus not integrate the claim into a practical application. 
Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “post adders” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 7 recites the following additional elements: “wherein the calculation gates the second multiplier and the second post adder when performing the first dot product operation, and gates the align shifter and the first post adder when performing the second dot product operation”. However, conditionally gating multiplication and addition components is considered to be insignificant extra-solution activity (see MPEP § 2106.05(g)). Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Conditionally gating multiplication and addition components is considered to be insignificant extra-solution activity. Additionally, gating (e.g., clock gating) is a well-understood, routine, and conventional activity in the field of the claimed invention (for evidence, see below). Well-understood, routine, and conventional activity cannot provide an inventive concept (see MPEP § 2106.05(d)(II)). Accordingly, the claim does not amount to significantly more than the abstract idea. 
Clock gating: “Do nothing well. Most microprocessors today turn off the clock of inactive modules to save energy and dynamic power. For example, if no floating-point instructions are executing, the clock of the floating-point unit is disabled. If some cores are idle, their clocks are stopped.” –J. L. Hennessy and D. A. Patterson, Computer Architecture, Fifth Edition: A Quantitative Approach, 5th ed. San Francisco, CA, USA: Morgan Kaufmann Publishers Inc., 2012, pp. 25. (Year: 2012)
Under Step 2A Prong 2 of the Alice Framework, claim 12 further recites the following additional non-abstract elements: “a buffer that stores third cumulative data,” “floating point data generated by the calculation circuit,” “calculation circuit receives”, and “using the adder.” However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “buffers,” “adders,” and “calculation circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, the act of storing intermediate data in memory is performed by any generic computer in its normal operation and is considered to be insignificant extra-solution activity (see MPEP § 2106.05(g)). Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “buffers,” “adders,” and “calculation circuits” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing intermediate data in memory is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 13 further recites the following additional non-abstract elements: “the buffer stores fourth accumulative data that is integer data generated by the calculation circuit”, “the calculation circuit receives,” and “using the adder”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “buffers,” “adders,” and “calculation circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, the act of storing intermediate data in memory is performed by any generic computer in its normal operation and is considered to be insignificant extra-solution activity (see MPEP § 2106.05(g)). Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “buffers,” “adders,” and “calculation circuits” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing intermediate data in memory is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 14 further recites the following additional non-abstract elements: “the calculation circuit stores […] data in the buffer”. However, as previously addressed in claim 1’s Step 2A Prong 2 analysis, mere instructions to use generic “buffers” and “calculation circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, the act of storing intermediate data in memory is performed by any generic computer in its normal operation and is considered to be insignificant extra-solution activity (see MPEP § 2106.05(g)). Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 1’s Step 2B analysis, using generic “buffers” and “calculation circuits” to perform the claimed calculations amount to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Additionally, storing intermediate data in memory is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 1 of the Alice Framework, claim 15 recites limitations directed to the calculation of a dot product between two vectors using a computing device, wherein the vectors are represented as floating-point or integer data types. This can be seen in Figure 8B, and is also described in paragraphs 0026-0030.  
The following limitations are considered to be both mental processes and mathematical concepts: “performing a floating point operation when the plurality of data pairs have a floating point format,” “performing an integer operation when the plurality of data pairs have an integer format,” “final data generated through the floating point operation or the integer operation,” “obtaining a plurality of fraction multiplication results that respectively correspond to the plurality of data pairs,” “adding the plurality of fraction multiplication results,” “wherein first cumulative data is generated,” ”obtaining a plurality of integer multiplication results that respectively correspond to the plurality of data pairs,” “adding the plurality of integer multiplication results,” and “wherein second cumulative data is generated”.
Given the claim’s broadest reasonable interpretation, the elements listed above can be interpreted to be performed exclusively in the mind or with the assistance of pen and paper. For example, the claim encompasses performing dot product operations on floating-point or integer data pairs, doing so by manually computing multiplication results and then adding the multiplication results together to produce the dot product operation’s result. 
The above limitations are also directed to computing dot product operations as described in paragraphs 26-30. A dot product operation between two vectors is expressed mathematically as             
                a
                ⋅
                b
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                a
                            
                            
                                i
                            
                        
                        
                            
                                b
                            
                            
                                i
                            
                        
                    
                
            
        . The claim recites “obtaining a plurality of fraction multiplication results that respectively correspond to the plurality of data pairs,” “adding the plurality of fraction multiplication results,” ”obtaining a plurality of integer multiplication results that respectively correspond to the plurality of data pairs,” and “adding the plurality of integer multiplication results,” which matches the dot product equation above. Additionally, generating inputs and outputs of mathematical operations (i.e., “obtains a plurality of fraction multiplication results that respectively correspond to the plurality of data pairs,” “wherein first cumulative data is generated [while performing an addition operation using the adder],” “final data generated through the floating point or integer operation,” “obtains a plurality of integer multiplication results that respectively correspond to the plurality of data pairs,” and “wherein second cumulative data is generated [while performing an addition operation using the adder]”) is equivalent to solving a math equation. Therefore, claim 15 recites a “Mathematical Concept”, which is an abstract idea. 
As mathematical concepts and mental processes are both considered groupings of abstract ideas, claim 15 recites an abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 15 recites the following additional elements: “a neural network device,” “receiving a plurality of data pairs,” “storing final data […] in a memory,” “using a floating point multiplier,” “using an adder,” “using an integer multiplier,” and “using the adder.” 
However, reciting a “device,” “a memory,” “a floating point multiplier,” “an integer multiplier,” and “an adder” is merely equivalent to reciting generic components at a high level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations). Reciting the usage of said generic components (i.e., “storing final data […] in a memory,” “using a floating point multiplier,” “using an adder,” “using an integer multiplier,” and “using the adder”) thus amounts no more than mere instructions to apply the exception using generic computer components. For instance, the claims fail to include any detail as to the structure of the claimed units, how they function to perform the recited calculations, and/or merely restate their own mathematical function.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components (see MPEP § 2106.05(f)).
Additionally, the term “neural network” in “neural network device” merely links the abstract idea to a particular technology or field of use, as no details relating to neural networks is otherwise included in the claim, and the limitation does not change the mathematical computation being performed (see MPEP § 2106.05(h)).
Finally, “receiving a plurality of data pairs” is merely recited at a high level of generality and fails to impose a meaningful limit on the remaining claim limitations. Such a step is necessary data input which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, which is considered to be insignificant extra-solution activity (see MPEP § 2106.05(g)).
Accordingly, the claim is not integrated into a practical application.
Under Step 2B of the Alice Framework, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using generic “memory,” “multipliers,” and “adders” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP § 2106.05(f)). Additionally, “receiving a plurality of data pairs” is merely an example of data gathering, which is considered to be insignificant extra-solution activity. The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see iv. Storing and retrieving information in memory from MPEP § 2106.05(d)(II)). Well-understood, routine, and conventional activity cannot provide an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim 16 recites the following abstract elements: “performing an align shift of the plurality of fraction multiplication results based on a maximum value identified from a plurality of exponent addition results that respectively correspond to the plurality of data pairs,” “adding the aligned plurality of fraction multiplication results,” and “outputting the first cumulative data.” Claim 17 recites the following abstract elements: “adding upper bits of the aligned plurality of fraction multiplication results,” “adding lower bits of the aligned plurality of fraction multiplication results,” and “adding operation results of the first add circuit and the second add circuit.” Claim 18 recites the following abstract elements: “obtaining first integer multiplication results that respectively correspond to first data pairs of the plurality of data pairs” and “obtaining second integer multiplication results that respectively correspond to second data pairs of the plurality of data pairs.” Claim 19 recites the following abstract elements: “adding the first integer multiplication results,” “adding the second integer multiplication results,” and “adding operation results of the first add circuit and the second add circuit.” These claims are directed to the "Mathematical Concepts" and "Mental Processes" groupings of abstract ideas.
Under Step 2A Prong 2 of the Alice Framework, claim 16 further recites the following additional elements: “using an align shifter” and “using the adder”. However, as previously addressed in claim 15’s Step 2A Prong 2 analysis, mere instructions to use generic “align shifters” and “adders” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 15’s Step 2B analysis, using generic “align shifters” and “adders” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 17 further recites the following additional elements: “using an align shifter,” “using the adder,” “using a first add circuit included in the adder,” and “using a second add circuit included in the adder”. However, as previously addressed in claim 15’s Step 2A Prong 2 analysis, mere instructions to use generic “adders” and “add circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, claim 17 as a whole recites leveraging both add circuits to add together fraction multiplication results. However, as this is based off of the abstract attributes of integer and floating-point number representations as well as directly flowing from the math performed above, such novelty is merely derived from a mathematical concept and thus not integrate the claim into a practical application. Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 15’s Step 2B analysis, using generic “adders” and “add circuits” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 18 further recites the following additional elements: “using the floating point multiplier” and “using the integer multiplier”. However, as previously addressed in claim 15’s Step 2A Prong 2 analysis, mere instructions to use generic “floating point multipliers” and “integer multipliers” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, “using the floating point multiplier” and “using the integer multiplier” to multiply integer data pairs that are subsequently added together are also equivalent to mere instructions to apply an exception using generic computer components, as multiplying and adding integers using multipliers is an operation directly based on computing a dot product, which requires multiplication results to be added together to produce a final result. As this limitation is also based on the abstract attributes of integer and floating-point number representations, such novelty is merely derived from a mathematical concept and thus not integrate the claim into a practical application. Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 15’s Step 2B analysis, using generic “floating point multipliers” and “integer multipliers” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 19 further recites the following additional elements: “using a first add circuit included in the adder” and “using a second add circuit included in the adder”. However, as previously addressed in claim 15’s Step 2A Prong 2 analysis, mere instructions to use generic “add circuits” recited at a high level of generality do not integrate a judicial exception into a practical application (see MPEP § 2106.05(f)). Additionally, adding together the first and second integer multiplication results from the first and second add circuits is also equivalent to mere instructions to apply an exception using generic computer components, adding integers output from multipliers is an operation directly based on computing a dot product, which requires multiplication results to be added together to produce a final result. As this limitation is also based on the abstract attributes of integer and floating-point number representations, such novelty is merely derived from a mathematical concept and thus not integrate the claim into a practical application. Accordingly, the claim is not integrated into a practical application. 
Under Step 2B of the Alice Framework, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously addressed in claim 15’s Step 2B analysis, using generic “add circuits” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components, which cannot be used to provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.
Under Step 2A Prong 1 of the Alice Framework, claim 20 recites limitations directed to the calculation of a dot product between two vectors using a computing device, wherein the vectors are represented as floating-point or integer data types. This can be seen in Figure 8B, and is also described in paragraphs 0026-0030.  
The following limitations are considered to be both mental processes and mathematical calculations: “performs a first dot product operation on a plurality of floating point data pairs or a second dot product operation on a plurality of integer data pairs,” “obtains a plurality of fraction multiplication results from the plurality of floating point data pairs, respectively,” “adds the plurality of fraction multiplication results,” “wherein first cumulative data is generated,” “obtains a plurality of integer multiplication results from the plurality of integer data pairs, respectively,” “adds the plurality of integer multiplication results,” and “wherein second cumulative data is generated.”
Given the claim’s broadest reasonable interpretation, the elements listed above can be interpreted to be performed exclusively in the mind or with the assistance of pen and paper. For example, the claim encompasses performing dot product operations on floating-point or integer data pairs, doing so by manually computing multiplication results and then adding the multiplication results together to produce the dot product operation’s result. 
The above limitations are also directed to computing dot product operations as described in paragraphs 26-30. A dot product operation between two vectors is expressed mathematically as             
                a
                ⋅
                b
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                a
                            
                            
                                i
                            
                        
                        
                            
                                b
                            
                            
                                i
                            
                        
                    
                
            
        . The claim recites “obtain[ing] a plurality of […] multiplication results”, then “add[ing] the plurality of […] multiplication results”, which matches the dot product equation above. Additionally, generating inputs and outputs of mathematical operations (i.e., “obtains a plurality of fraction multiplication results from the plurality of floating point data pairs,” “wherein first cumulative data is generated [while performing an addition operation using the adder],” and “wherein second cumulative data is generated [while performing an addition operation using the adder]”) is equivalent to solving a math equation. Therefore, claim 20 recites a “Mathematical Concept”, an abstract idea. 
As mathematical concepts and mental processes are both considered groupings of abstract ideas, claim 20 recites an abstract idea.
Under Step 2A Prong 2 of the Alice Framework, claim 20 recites the following additional elements: “An application processor,” “a neural network device,” “a floating point multiplier,” “an integer multiplier,” “an adder,” “a memory,” “the neural network device obtains,” “using the floating point multiplier,” “using the adder,” “stores the first cumulative data in the memory,” “using the floating point multiplier and the integer multiplier,” and “stores the second cumulative data in memory.”
However, reciting “an application processor,” “a neural network device,” “a floating point multiplier,” “an integer multiplier,” “an adder,” and “a memory” is merely equivalent to reciting generic components at a high level of generality (i.e. as generic computer components performing generic computer function(s) such as mathematical computations). Reciting the usage of said generic components (i.e., “the neural network device obtains,” “using the floating point multiplier,” “using the adder,” “stores the first cumulative data in the memory,” “using the floating point multiplier and the integer multiplier,” and “stores the second cumulative data in memory”) thus amounts no more than mere instructions to apply the exception using generic computer components. For instance, the claims fail to include any detail as to the structure of the claimed units, how they function to perform the recited calculations, and/or merely restate their own mathematical function.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components (see MPEP § 2106.05(f)). Additionally, “using the floating point multiplier and the integer multiplier” to obtain integer multiplication is also equivalent to mere instructions to apply an exception using generic computer components, as adding the result of multiple multiplication results together (e.g., an adder sharing multipliers) is an operation directly based on computing a dot product, which requires multiplication results to be added together to produce a final result. 
Additionally, the term “neural network” in “neural network device” merely links the abstract idea to a particular technology or field of use, as no details relating to neural networks is otherwise included in the claim, and the limitation does not change the mathematical computation being performed (see MPEP § 2106.05(h)).
Accordingly, the claim is not integrated into a practical application.
Under Step 2B of the Alice Framework, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using generic “multipliers,” “adders,” and “memory” contained within a generic “application processor” to perform the claimed calculations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP § 2106.05(f)). Accordingly, the claim does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urbanski (US 20210263993 A1).

Regarding claim 1, Urbanski teaches: 
A neural network device, the neural network device comprising: 
a calculation circuit that includes a first multiplier (calculation circuit multiplication circuit 1100 in Fig. 11, first multiplier = first multiplier 1134A in Fig. 11; see also paragraph 0081), 
a second multiplier (second multiplier = second multiplier 1134B in Fig. 11), 
an align shifter (align shifter = shift register 1136A in Fig. 11), 
and an adder (adder = adders 1146 in Fig. 11), 
wherein the adder shares the first multiplier and the second multiplier (it can be seen in Fig. 11 that the adder takes the outputs of the first and second multipliers), 
wherein the calculation circuit performs a first dot product operation on a plurality of floating point data pairs or a second dot product operation on a plurality of integer data pairs (first dot product operation = the first mode as described in paragraphs 0084-0089, second dot product operation = the second mode as described in paragraphs 0090-0092. As stated in paragraph 0081, “Circuit 1100 includes a sum of products circuit (e.g., pipeline) 1101”; this describes a dot product circuit capable of performing dot product operations. For example, paragraph 0091 states the following: “As one example, in the second (e.g., fixed-point) mode, the sum of products circuit is to multiply each pair of fixed-point (e.g., integer) values from a same element position (e.g., 0 to 3) of the input vectors to be a product, and sum those products to produce a single, fixed-point resultant.” This is equivalent to a dot product calculation (                        
                            a
                            ⋅
                            b
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            )
                            .
                        
                    ), 
wherein in the first dot product operation, the calculation circuit obtains a plurality of fraction multiplication results from the plurality of floating point data pairs, respectively, using the first multiplier (Fig. 11 depicts a plurality of multiplication results from the floating point data pairs using multipliers 1134, including 1134A), 
performs an align shift of the plurality of fraction multiplication results based on a maximum value identified from a plurality of exponent addition results that respectively correspond to the plurality of floating point data pairs using the align shifter (Paragraph 0086: “In this example, the sum of the exponents (e.g., n+1 sums in this Figure) are each input into a maximum exponent determiner 1140 (e.g., comparator circuit). […] The maximum exponent in the depicted embodiment is then used to shift the other mantissa products accordingly, e.g., to align the other mantissa products to the maximum exponent.”; Fig. 11 depicts the maximum exponent determiner 1140), 
and adds the aligned plurality of fraction multiplication results and outputs first cumulative data using the adder (first cumulative data = the output of normalization circuit 1150; in Fig. 11, adders 1146 add all the results together, which is then output to normalization circuit 1150, which outputs the result (see paragraph 0089)), and, 
in the second dot product operation, the calculation circuit obtains a plurality of integer multiplication results from the plurality of integer data pairs, respectively, using the second multiplier (Fig. 11 depicts a plurality of fixed-point (e.g., integer) (Paragraph 0089: “set of (e.g., fixed-point) (e.g., integer) adders”) results from the integer data pairs using multipliers 1134), 
adds the plurality of integer multiplication results using the adder and outputs second cumulative data (second cumulative data = the output of normalization circuit 1150; in Fig. 11, adders 1146 add all the results together, which is then output to normalization circuit 1150, which outputs the result).  

Regarding claim 2, Urbanski further teaches: 
The neural network device of claim 1, wherein the adder comprises: 
a first add circuit that adds upper bits of the aligned plurality of fraction multiplication results in the first dot product operation (first add circuit = 1146A in Fig. 11; the upper bits of the aligned plurality of fraction multiplication results are included in the addition operation; it is clear that the add circuit 1146A adds the fraction multiplication results of a floating point operation (paragraph 0089 states that in the first (e.g., floating-point) mode, “the converted (e.g., signed) values for each pair of elements (e.g., at a same element position) are then all added together with the set of (e.g., fixed-point) (e.g., integer) adders 1146 into a single product”; the elements in question are converted shifted mantissa products) in the dot product operation); and 
a second add circuit that adds lower bits of the aligned plurality of fraction multiplication results in the first dot product operation (second add circuit = 1146B, adds lower bits of the aligned plurality of fraction multiplication results in the first dot product operation = the lower bits of the aligned plurality of fraction multiplication results are included in the addition operation; it is clear that the add circuit 1146B adds the fraction multiplication results of a floating point operation (see paragraphs 0083-0089) in the dot product operation), 
or adds the plurality of integer multiplication results in the second dot product operation (when the circuit is in the second mode (see paragraphs 0091-0093), the adder 1146B adds the aligned plurality of integer multiplication results).

Regarding claim 15, Urbanski teaches:
A method of operating a neural network device, the operating method comprising: 
receiving a plurality of data pairs (inputs 1112 receive data pair inputs (paragraph 0081: “ In one embodiment, inputs 1112 include an input for each element of a fixed-point vector (e.g., including input 1120 for a first element [0] of a first vector A and/or input 1122 for a first element [0] of a second vector B) and an input for each element (e.g., a sign bit 1112(sign), exponent 1112(exp), and mantissa of each element) of a floating-point vector (e.g., including input 1126 for the sign bit for a first element [0] of a first vector A, input 1114 for the exponent bits for the first element [0] of the first vector A, and input 1108 for the mantissa bits for the first element [0] of the first vector A, and/or including input 1126 for the sign bit for a first element [0] of a second vector B, input 1114 for the exponent bits for the first element [0] of the second vector B, and input 1108 for the mantissa bits for the first element [0] of the second vector B).”)); 
performing a floating point operation when the plurality of data pairs have a floating point format (paragraph 0084: “In one embodiment, mode controller (e.g., via a request to perform a sum of products operation) is in a first (e.g., floating-point) mode to perform an operation on floating-point input data.”);
performing an integer operation when the plurality of data pairs have an integer format (paragraph 0090: “In one embodiment, mode controller (e.g., via a request to perform a sum of products operation) is in a second (e.g., fixed-point) mode to perform an operation on fixed-point input data.”); and 
storing final data generated through the floating point operation or the integer operation in a memory (memory = accumulator storage 1154 and 1158 in Fig. 11; paragraph 0060: “Circuit 1000 includes a sum of products circuit (e.g., pipeline) 1001 and accumulators 1010 (e.g., fixed-point accumulator circuit 1002 and floating-point accumulator circuit 1004). In the depicted embodiment, the floating-point (and/or Flexpoint) inputs (e.g., input registers) and fixed-point inputs are shown as being separate inputs. In one embodiment, a same register is used for either fixed-point data or floating-point data (e.g., or Flexpoint data).”), 
wherein performing the floating point operation comprises: 
obtaining a plurality of fraction multiplication results that respectively correspond to the plurality of data pairs using a floating point multiplier (plurality of fraction multiplication results = the output of multipliers 1134. Fig. 11 depicts a plurality of multiplication results from the floating point data pairs using multipliers 1134, including 1134A; in the first mode (paragraphs 0084-0089), said multipliers are operating on floating point numbers), and 
adding the plurality of fraction multiplication results using an adder wherein first cumulative data is generated (first cumulative data = output of normalization circuit 1150; in Fig. 11, adders 1146 add all the results together, which is then output to normalization circuit 1150, which outputs the result (see paragraph 0089)), and
wherein performing the integer operation comprises: 
obtaining a plurality of integer multiplication results that respectively correspond to the plurality of data pairs using an integer multiplier (plurality of integer multiplication results = output of multipliers 1134 in Fig. 11. The floating point multiplier 1134A and integer multiplier 1134B are used to compute these results) and
adding the plurality of integer multiplication results using the adder wherein second cumulative data is generated (second cumulative data = output of normalization circuit 1150 in Fig. 11; the results output by the adders 1146 are passed through normalization circuit 1150 (paragraph 0092: “In one embodiment, the single fixed-point resultant passes through normalization circuit 1150 without any modification to the single fixed-point resultant.”)). 

Regarding claim 16, Urbanski further teaches:
The method of claim 15, wherein performing the floating point operation further comprises: 
performing an align shift of the plurality of fraction multiplication results based on a maximum value identified from a plurality of exponent addition results that respectively correspond to the plurality of data pairs using an align shifter, adding the aligned plurality of fraction multiplication results using the adder, and outputting the first cumulative data (Paragraph 0086: “The maximum exponent in the depicted embodiment is then used to shift the other mantissa products accordingly, e.g., to align the other mantissa products to the maximum exponent.”. Adders 1146 are then used to add the shifted and aligned results to output the first cumulative data).  
Regarding claim 17, Urbanski further teaches:
The method of claim 16, wherein performing the floating point operation further comprises: 
adding upper bits of the aligned plurality of fraction multiplication results using a first add circuit included in the adder (first add circuit = 1146A; 1146A includes the “upper bits”), 
adding lower bits of the aligned plurality of fraction multiplication results using a second add circuit included in the adder (second add circuit = 1146B; 1146B includes the “lower bits”), 
and adding operation results of the first add circuit and the second add circuit wherein the first cumulative data is generated (first cumulative data = output of normalization circuit 1150 in Fig 11; 1146C adds 1146A and 1146B, then outputs the result to 1150, which outputs the result).  

Regarding claim 18, Urbanski further teaches:
The method of claim 15, wherein performing the integer operation further comprises: 
obtaining first integer multiplication results that respectively correspond to first data pairs of the plurality of data pairs using the floating point multiplier (first data pairs = inputs 1120 and 1122, first integer multiplication results = output of 1134A in Fig. 11; floating point multiplier 1134A is clearly outputting the first integer multiplication results) and 
obtaining second integer multiplication results that respectively correspond to second data pairs of the plurality of data pairs using the integer multiplier (second data pairs = inputs A[2] and B[2], second integer multiplication results = output of 1134B in Fig. 11; integer multiplier 1134B is clearly outputting the second integer multiplication results).  

Regarding claim 19, Urbanski further teaches:
The method of claim 18, wherein performing the integer operation further comprises: 
adding the first integer multiplication results using a first add circuit included in the adder (first add circuit = adder 1146A; the first integer multiplication results are clearly being added by adder 1146A), 
adding the second integer multiplication results using a second add circuit included in the adder (second add circuit = adder 1146B; the second integer multiplication results are clearly being added by adder 1146B), and 
adding operation results of the first add circuit and the second add circuit wherein the second cumulative data is generated (adder 1146C clearly adds the results of 1146A and 1146B, generating the second cumulative data).  
Regarding claim 20, Urbanski further teaches:
An application processor, comprising: 
a neural network device that includes a floating point multiplier (floating point multiplier = multiplier 1134A in Fig. 11. Fig. 11 depicts computing a plurality of multiplication results from input data pairs using multipliers 1134, including 1134A; in the first mode (paragraphs 0084-0089), said multipliers are operating on floating-point numbers), 
an integer multiplier (integer multiplier = multiplier 1134B in Fig. 11. Fig. 11 depicts computing a plurality of multiplication results from input data pairs using multipliers 1134, including 1134B; in the second mode (paragraphs 0090-0092), said multipliers are operating on fixed-point numbers), 
an adder, and a memory (adder = adders 1146, memory = accumulators 1110 in Fig. 11),
wherein the neural network device performs a first dot product operation on a plurality of floating point data pairs (first dot product operation = the first mode as described in paragraphs 0084-0089)
or a second dot product operation on a plurality of integer data pairs (second dot product operation = the second mode as described in paragraphs 0090-0092), 
wherein, in the first dot product operation, the neural network device obtains a plurality of fraction multiplication results from the plurality of floating point data pairs, respectively, using the floating point multiplier (plurality of fraction multiplication results = the output of multipliers 1134. Fig. 11 depicts a plurality of multiplication results from the floating point data pairs using multipliers 1134, including 1134A; in the first mode (paragraphs 0084-0089), said multipliers are operating on floating point numbers), 
adds the plurality of fraction multiplication results using the adder wherein first cumulative data is generated (first cumulative data = output of normalization circuit 1150; in Fig. 11, adders 1146 add all the results together, which is then output to normalization circuit 1150 (see paragraph 0089)), 
and stores the first cumulative data in the memory (the output of normalization circuit 1150 is stored in accumulator storage 1154 of accumulators 1110 in Fig. 11), 
47in the second dot product operation, the neural network device obtains a plurality of integer multiplication results from the plurality of integer data pairs, respectively, using the floating point multiplier and the integer multiplier (plurality of integer multiplication results = output of multipliers 1134 in Fig. 11. The floating point multiplier 1134A and integer multiplier 1134B are used to compute these results), 
adds the plurality of integer multiplication results using the adder wherein second cumulative data is generated (second cumulative data = output of normalization circuit 1150 in Fig. 11; these results are passed through normalization circuit 1150 (paragraph 0092: “In one embodiment, the single fixed-point resultant passes through normalization circuit 1150 without any modification to the single fixed-point resultant.”)), 
and stores the second cumulative data in the memory (the output of normalization circuit 1150 is stored in accumulator storage 1158 of accumulators 1110).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urbanski (US 20210263993 A1) and in view of Burgess (N. Burgess, J. Milanovic, N. Stephens, K. Monachopoulos and D. Mansell, "Bfloat16 Processing for Neural Networks," 2019, 2019 IEEE 26th Symposium on Computer Arithmetic (ARITH), pp. 88-91) and Jacob (B. Jacob et al., "Quantization and Training of Neural Networks for Efficient Integer-Arithmetic-Only Inference," 2018, 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, pp. 2704-2713). 

Regarding claim 8, Urbanski fails to teach: 
“wherein a plurality of input data items included in the plurality of floating point data pairs have different types of formats from that of the first cumulative data, and 44wherein a plurality of input data items included in the plurality of integer data pairs have different types of formats from that of the second cumulative data”. 
However, Burgess teaches the motivation for and usage of BF16 to FP32 conversion in neural network multiply-accumulate operations, which is a form of data format conversion (Burgess describes the simplicity of BF16 to FP32 conversion as well as the benefits of BF16 compared to FP32 in neural networks in the first paragraph of their introduction: “The BF16 format is a truncated form of IEEE single-precision representation with only 7 fraction bits instead of 23 [1]. Its chief advantages are (i) ease of replacing IEEE single-precision arithmetic (“FP32”) by BF16 in NN’s while retaining correct NN operation (ii) improved performance relative to FP32 due to greater memory bandwidth and a doubling of SIMD FLOP count (iii) software can trivially implement BF16 with existing FP32 instructions using zero-padding for converting BF16 numbers to FP32 or masking and shifting for converting FP32 numbers to BF16.” Section II, paragraphs 1-3 of Burgess describe how said conversion is used in a matrix multiplication operation.)
Urbanski is considered analogous art to the claimed invention because it is in the same field of dot product calculation circuits, while Burgess is considered analogous art to the claimed invention because it is in the same field of endeavor of neural network multiply-accumulate accelerators (Burgess’s abstract: “This paper proposes a possible implementation of a BF16 multiply-accumulation operation that relaxes several IEEE Floating-Point Standard features to afford low-cost hardware implementations.”). (Urbanski also refers to deep learning as a potential field of use or technological environment for the combined fixed-point and floating-point multiplication circuit in paragraph 0196.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the BF16 to FP32 conversion of Burgess into the vector multiplication circuit of Urbanski to yield a vector multiplication circuit capable of BF16 to FP32 conversion by including BF16 to FP32 conversion capabilities between the output of the multipliers 1134 and the adders 1146 in Fig. 11, e.g., within the numeric conversion circuit 1142, then maintaining the extended mantissa length at the output, as doing so improves the performance of the vector multiplication circuit while still properly computing results (see quote from the first paragraph of Burgess’s introduction above). While Urbanski is silent with regard to the bit length of the vector multiplication circuit’s outputs, Urbanski does teach adjusting the bit length of mantissa multiplication results for the purposes of balancing resource utilization with solution accuracy (paragraph 0085: “At the output of the multiplication stage, the mantissas can be truncated or expanded into a desirable internal bit length (e.g., word-length) to trade-off resource utilization with solution accuracy”). It would thus be obvious to implement BF16 to FP32 conversion (and thus data format conversion) in Urbanski’s vector multiplication circuit. This would result in a plurality of input data items included in the plurality of floating point data pairs having different types of formats from that of the first cumulative data (the plurality of input data items included in the plurality of floating point data pairs would be in the BF16 format, while the first cumulative data would be in the FP32 format).
The combination of Urbanski and Burgess fails to teach: 
“44wherein a plurality of input data items included in the plurality of integer data pairs have different types of formats from that of the second cumulative data”. 
However, Jacob teaches accumulating int8 products in an int32 accumulator for a sum of products calculation; an int32 output is a different format from an int8 input (Section 2.4, paragraph 3: “Accumulating products of uint8 values requires a 32-bit accumulator”; section 2.3, equation 9:                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                        
                                    
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                        
                                            (
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                    ).
Urbanski is considered analogous art to the claimed invention because it is in the same field of dot product calculation circuits, while Burgess and Jacob are considered analogous art to the claimed invention because they are in the same field of endeavor of neural network matrix multiplication accelerators. Given that Urbanski’s vector multiplication circuit is designed to compute fixed-point and floating-point results using shared circuitry (see paragraphs 0086 and 0089), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the int32 accumulator of int8 inputs of Jacob into the vector multiplication circuit of the combination of Urbanski and Burgess between the output of the multipliers 1134 and the adders 1146 in Fig. 11, e.g., in the numeric conversion circuit 1142, then maintaining the extended bit length at the output (this is possible due to the multipliers, numeric conversion circuits, and adders are shared between the mantissa bits of floating-point operations and the integer vectors of integer operations), in order to take advantage of the inference speed advantages of lower precision fixed-point quantization schemes (see last paragraph of section 1 of Jacob). This would result in a plurality of input data items included in the plurality of integer data pairs having different types of formats from that of the second cumulative data (the plurality of input data items included in the plurality of integer data pairs would be in the int8 format, and the second cumulative data would be in the int32 format).

Regarding claim 9, the combination of Urbanski, Burgess, and Jacob teaches: 
“The neural network device of claim 8, wherein the plurality of input data items included in the plurality of floating point data pairs have a floating point 16 (FP16)-type format or a brain float 16 (BF16)-type format, and wherein the first cumulative data has a floating point 32 (FP32)-type format.” (as previously explained in claim 8, Burgess addresses both the usage of and motivation for converting between BP16 and FP32 in a dot product operation.)

Regarding claim 11, the combination of Urbanski, Burgess, and Jacob teaches: 
"The neural network device of claim 8, wherein the plurality of input data items in the plurality of integer data pairs have an integer8 (INT8)-type format, and wherein the second cumulative data has an integer32 (INT32)-type format” (as previously explained in claim 8, Jacob addresses both the usage of and motivation for converting between int8 to int32 in a dot product operation). 

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Elmer and Volpe (US 20210157549 A1) describe a systolic array performing multiply-accumulate operations using shared circuitry on various data formats, including integer, floating-point, and brain-float data vectors.
	Pugh et al. (US 20210042087 A1) describe a multiple mode arithmetic circuit capable of performing matrix multiplication operations on various floating-point and integer formats. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN D LEDYNH whose telephone number is (571)272-6368. The examiner can normally be reached Mon-Thurs from 9 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JYOTI MEHTA can be reached on (571)272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.D.L./Examiner, Art Unit 2182                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182